        Case 2:19-cv-01175-TLN-DB Document 6 Filed 08/14/19 Page 1 of 2


     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     1990 North California Blvd., Suite 940
 2   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 3   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 4

 5   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 6   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 7   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 8   E-Mail: scott@bursor.com

 9   Attorneys for Plaintiff

10

11                              UNITED STATES DISTRICT COURT
12                             EASTERN DISTRICT OF CALIFORNIA
13
     DIONTAI EVANS, individually and on behalf        Case No. 2:19-cv-01175-TLN-DB
14
     of all others similarly situated,
15                                                    NOTICE OF VOLUNTARY DISMISSAL
                                         Plaintiff,   WITHOUT PREJUDICE PURSUANT TO
16          v.                                        FED. R. CIV. P. 41(a)(1)(A)(i)
17   MCCLATCHY U.S.A., INC.,
18
                                       Defendant.
19

20

21

22

23

24

25

26
27

28
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                        1
     CASE NO. 2:19-CV-TLN-DB
        Case 2:19-cv-01175-TLN-DB Document 6 Filed 08/14/19 Page 2 of 2


            Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that “the plaintiff may dismiss an
 1

 2   action without a court order by filing . . . a notice of dismissal before the opposing party serves

 3   either an answer or a motion for summary judgment.” Accordingly, Plaintiff Diontai Evans hereby

 4   dismisses, without prejudice, all claims against Defendant McClatchy U.S.A., Inc.
 5
     Dated: August 14, 2019                        BURSOR & FISHER, P.A.
 6

 7                                          By:            /s/ L. Timothy Fisher
                                                             L. Timothy Fisher
 8
                                                   L. Timothy Fisher (State Bar No. 191626)
 9                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
10                                                 Telephone: (925) 300-4455
                                                   Email: ltfisher@bursor.com
11
                                                   BURSOR & FISHER, P.A.
12                                                 Scott A. Bursor (State Bar No. 276006)
                                                   2665 S. Bayshore Dr. Ste. 220
13                                                 Miami, FL 33133-5402
                                                   Telephone: (305) 330-5512
14                                                 Facsimile: (212) 989-9163
                                                   E-Mail: scott@bursor.com
15
                                                   Attorneys for Plaintiff
16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                                             2
     CASE NO. 2:19-CV-TLN-DB
